internal_revenue_service department of the treasury number release date index number checkerboard square washington dc person to contact telephone number refer reply to cc corp plr-132132-00 date date distributing controlled acquiror date a date b date c x this responds to your letter of date requesting a ruling supplementing the rulings previously issued in plr-114567-97 the original letter_ruling and plr-118301-98 the supplemental ruling additional information was submitted in letters dated january january and date the information submitted for consideration is summarized below in the original letter_ruling we issued rulings under sec_332 sec_355 and sec_368 and other code provisions with respect to a proposed distribution by distributing to its shareholders of all the stock of controlled and certain related transactions this transaction was consummated as of date a the rulings in the supplemental ruling letter related to various transactions and events occurring and proposed to occur incident to or after the original transaction in plr-132132-00 that letter we affirmed the continuing qualification of the original transaction as a sec_355 distribution and modified and substituted new rulings for certain of the rulings contained in the original ruling letter on date b approximately x months which is more than years after the original distribution on date a acquiror made an unsolicited offer to purchase all of the outstanding_stock of controlled for cash on date c acquiror and controlled executed a merger agreement to effectuate such a transaction the acquisition the acquisition is subject_to approval by the controlled shareholders and certain other conditions it has been represented that there was no agreement understanding or arrangement concerning the acquisition or any other transaction involving an acquisition of controlled stock by acquiror at the time of the original distribution or at any time during the year period thereafter adequate information and documentation has been submitted in support of the foregoing representation based on the information and representations submitted as set forth above we rule that the acquisition will have no effect on the continuing validity of any of the rulings contained in the original ruling letter or the supplemental ruling letter no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling we specifically express no opinion about the tax treatment or effects on the rulings contained in the original ruling letter or supplemental ruling letter of any transactions involving distributing or controlled since date a that are not specifically covered by the above ruling the rulings in this letter are based on the facts and representation submitted under penalties of perjury in support of the request for rulings verification of this information may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132132-00 each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this letter is consummated we are sending a copy of this letter to your authorized representative as specified in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by michael j wilder senior technical reviewer branch
